DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended abstract was received on 8 October 2020.  This amendment abstract is acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11-13, 16-18, 21, 27-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 20160100924 A1).

    PNG
    media_image1.png
    752
    511
    media_image1.png
    Greyscale
         

    PNG
    media_image2.png
    378
    419
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    507
    media_image3.png
    Greyscale

Regarding claim 1, Wilson et al. discloses a method including: 
sensing one or more physical properties of an oral appliance (200) (see Abstract – “The occupancy sensor may be operable to detect the presence of a dental appliance “, [0027] – “dental appliance 200 such as a retainer, mouth guard, or the like”, therefore it includes a sensor for detecting at least a physical property of a retainer, mouth guard, etc.) using an extra-oral sensor (32) outside of an oral cavity (sensing in a case 100 which 
providing a compliance signal from the extra-oral sensor (32), the compliance signal including an electronic representation of the one or more physical properties of the oral appliance ([0007] – “The processing unit may be operable to operate one or more alert devices to create an audible, visual, and/or tactile alert in response to an electronic communication from the occupancy sensor”); 
identifying one or more patient compliance factors based on the compliance signal, the one or more patient compliance factors providing a basis to identify an extent of compliance of usage of the oral appliance with an orthodontic treatment plan ([0006] – “a need exists for novel apparatuses for reminding a user to wear their dental appliance”,  “exists a need for novel apparatuses for recording and reporting the amount of time a dental appliance is worn by a user”, therefore, the invention identifies the time that the user is not wearing the device); and 
providing one or more compliance indicators (see [0034] – alert device 35, 38, 39 and/or a communications array 23) based on the one or more patient compliance factors, the one or more compliance indicators providing a basis to indicate the extent of compliance ([0007] – “The processing unit may be operable to operate one or more alert 
[0036] – “a case 100 may comprise a lid sensor 30 such as a magnetic sensor that is operable to detect if the lid 11 is open, closed, and/or optionally partially opened or closed”, [0053] – “the microcontroller 21 may operate the communications array 23, light emitting device 39, sound device 35, and/or a vibration device 38 after receiving or not receiving input from a lid sensor 30. For example, the processing unit 21 may or may not receive input from a lid sensor 30 for a period of time or at a certain time such as a user bed time. If the lid sensor 30 does not detect that the lid has been opened or otherwise operated, the processing unit 21 may operate the communications array 23 to send a wireless electronic communication to an external access client device 300A, 300B, such as with a Bluetooth or WiFi wireless communication to notify a user that the lid 11 has not been opened for a period of time or at a certain time. In further embodiments, a processing unit 21 may receive input from a lid sensor 30 or any other sensor detecting if and when a dental appliance is in the cavity 13 or if and when the lid 11 has been opened, and the processing unit 21 may operate the sound device 35 to produce an audible sound, and/or operate the vibration device 38 to produce vibrations to notify a user of the sensor input, and/or a light emitting device 39 to emit light for a visual alert”; therefore the device is capable of detecting the oral appliance inside the cavity of the dental device, and the lid sensor (30), if at certain period of time, the lid has or has not been opened and closed in combination of the occupancy sensor 32 indicates it’s time for wearing the oral appliance).
Regarding claim 2, Wilson et al. discloses that the extra-oral sensor (32) includes a discharge circuit configured to discharge power from a power source (36) through a 
Regarding claim 3, Wilson et al. discloses that the extra-oral sensor (32) includes a magnetic sensor configured to detect when the oral appliance is at a specified orientation relative to an oral cavity.  ([0038] – “magnetic sensor… that may be used to detect the presence or absence of a dental appliance 200 in a cavity 13”, if the sensor detects the dental appliance (200) in the cavity, the sensor detects at a specified orientation the oral appliance.)
Regarding claim 6, Wilson et al. discloses that the extra-oral sensor (32) is incorporated into a case (100) of the oral appliance (200). ([0038] – “case 100 may comprise an occupancy sensor 32 which may include a sensor receiver 34 and/or a sensor emitter 33 which are configured to detect if a dental appliance 200”)  
Regarding claim 11, Wilson et al. discloses that the electronic representation of the one or more physical properties of the oral appliance represents the one or more physical properties of the oral appliance.  (The physical property representing the oral appliance for a metallic sensor is that the oral appliance includes metal to be sense; for a light source sensor represents that the oral appliance is not translucent, therefore capable of blocking at least a portion of the light source). 
Regarding claim 12, Wilson et al. discloses that the electronic representation of the one or more physical properties of the oral appliance represents whether or not the 
Regarding claim 13, Wilson et al. discloses that the electronic representation of the one or more physical properties of the oral appliance represents a location of the oral appliance.  (The physical property, as metal or non-translucence material, of the oral device represents if the oral device is inside the case or not, or the sensors can be used for locating the dental appliance, see [0006])
Regarding claim 16, Wilson et al. discloses a system including: 
an extra-oral sensor (32) configured to be outside of an oral cavity and to detect a compliance component of an oral appliance (200) (see Fig. 1 above, the sensor (32) is located in a case 100, that is used outside of the oral cavity and [0027] – “dental appliance 200 such as a retainer, mouth guard, or the like”), the extra-oral sensor (32) configured to sense one or more physical properties of the oral appliance (200) (see Abstract – “the occupancy sensor may be operable to detect the presence of a dental appliance “, [0032] – “the sensors 33, 34, may use infrared light to detect if a dental appliance 200 (FIG. 1) is within the cavity 13 (FIG. 1) such as by detecting if the dental appliance interrupts the infrared light ”, therefore it includes a sensor for detecting at least a physical property of a retainer, mouth guard, etc.) and to provide a compliance signal ([0038] – “an occupancy sensor 32 may comprise an RFID sensor receiver, a magnetic sensor receiver, an Ultraviolet light receiver, an optical receiver, or any other sensor receiver that may be used to detect the presence or absence of a dental appliance 200 in a cavity 13”), the 
an extra-oral compliance indicator system coupled to the extra-oral sensor (32), the extra-oral compliance indicator system including: 
one or more processors (22) (see Fig. 9 and [0043] – “processor core”); 
memory (25) coupled to the one or more processors (22) (see Fig. 9 and [0043]), the memory (25) including computer-program instructions (28) that, when executed by the one or more processors (22), cause the system to execute a method comprising: 
identifying one or more patient compliance factors based on the compliance signal, the one or more patient compliance factors providing a basis to identify an extent of compliance of usage of the oral appliance with an orthodontic treatment plan ([0006] – “a need exists for novel apparatuses for reminding a user to wear their dental appliance”,  “exists a need for novel apparatuses for recording and reporting the amount of time a dental appliance (200) is worn by a user”, therefore, the invention identifies the time that the user is not wearing the device, which wearing time of the oral appliance is considered a patient compliance factor); and 
providing one or more compliance indicators (see [0034] – alert device 35, 38, 39 and/or a communications array 23) based on the one or more patient compliance factors, the one or more compliance indicators providing a basis to indicate the extent of compliances ([0007] – “The processing unit may be operable to operate one or more alert 
Regarding claim 17, Wilson et al. discloses that the extra-oral sensor (32) includes a discharge circuit configured to discharge power from a power source through a power draining element when the oral appliance is at a specified orientation relative to an oral cavity.  ([0039] – the case 100 incudes a power source 36, a circuit board 19, and “one or more wires 41, electrical clips 42, or other electrical couplings may provide electrical communication between the power source 36 a circuit board 19 or local bus 26” that when the oral appliance is inside the case it is sensed by the sensor.)
Regarding claim 18, Wilson et al. discloses that the extra-oral sensor (32) includes a magnetic sensor configured to detect when the oral appliance is at a specified orientation relative to an oral cavity.  ([0038] – “magnetic sensor… that may be used to detect the presence or absence of a dental appliance 200 in a cavity 13”, if the sensor detects the dental appliance (200) in the cavity, the sensor detects at a specified orientation the oral appliance.)
Regarding claim 21, Wilson et al. discloses that the extra-oral sensor (32) is incorporated into a case of the oral appliance. ([0038] – “case 100 may comprise an occupancy sensor 32 which may include a sensor receiver 34 and/or a sensor emitter 33 which are configured to detect if a dental appliance 200”)  
Regarding claim 27, Wilson et al. discloses a  system including: 
an extra-oral sensor (32) configured to be outside of an oral cavity an to detect a compliance component of an oral appliance (200) (see Fig. 1 above, the sensor 32 is located in a case 100, that is used outside of the oral cavity, and [0027] – “dental 
a compliance analysis engine configured to identify one or more patient compliance factors based on the compliance signal, the one or more patient compliance factors providing a basis to identify an extent of compliance of usage of the oral appliance with an orthodontic treatment plan ([0007] – “there exists a need for novel apparatuses for recording and reporting the amount of time a dental appliance is worn by a user”, therefore, the sensor/s in the case provides the data for analysis the amount of time the oral appliance is in the case); and 

([0007] – “The processing unit may be operable to operate one or more alert devices to create an audible, visual, and/or tactile alert in response to an electronic communication from the occupancy sensor”, [0038] – “occupancy sensor 32 may comprise a RFID emitter, a magnetic field generating material such as magnetic metals and permanent magnets”, [0036] – “a case 100 may comprise a lid sensor 30 such as a magnetic sensor that is operable to detect if the lid 11 is open, closed, and/or optionally partially opened or closed”, [0053] – “the microcontroller 21 may operate the communications array 23, light emitting device 39, sound device 35, and/or a vibration device 38 after receiving or not receiving input from a lid sensor 30. For example, the processing unit 21 may or may not receive input from a lid sensor 30 for a period of time or at a certain time such as a user bed time. If the lid sensor 30 does not detect that the lid has been opened or otherwise operated, the processing unit 21 may operate the communications array 23 to send a wireless electronic communication to an external access client device 300A, 300B, such as with a Bluetooth or WiFi wireless communication to notify a user that the lid 11 has not been opened for a period of time or at a certain time. In further embodiments, a processing unit 21 may receive input from a lid sensor 30 or any other sensor detecting if and when a dental appliance is in the cavity 13 or if and when the lid 11 has been opened, and the processing unit 21 may operate the sound device 35 to produce an audible sound, and/or operate the vibration device 38 to produce vibrations to notify a user of the sensor input, and/or a light emitting 
Response to Office Action of June 16, 2020Regarding claim 28, Wilson et al. discloses that the extra-oral sensor (32) is incorporated into a case (100) of the oral appliance (200).rew3
Regarding claim 29, Wilson et al. discloses that the extra-oral sensor includes a metallic sensor and the compliance component includes a metallic portion of the oral appliance (200).  (See [0038] – “occupancy sensor 32 may comprise a RFID emitter, a magnetic field generating material such as magnetic metals and permanent magnets.”)
Regarding claim 30, Wilson et al. discloses that the extra-oral sensor includes a magnetic sensor and the compliance component includes a metallic or magnetic portion of the oral appliance.  ([0038] – “occupancy sensor 32 may comprise a RFID emitter, a magnetic field generating material such as magnetic metals and permanent magnets”, if the sensor 32 can use magnetic field generating material (e.g. magnets), is for using in proximity with metallic components, or components with magnetic portions.)
Regarding claim 31, Wilson et al. discloses that the extra-oral sensor (32) includes a wireless sensor configured to detect transmission from the compliance component of the oral appliance. (See [0009] – “communication array may be operable to send and receive wireless communications” and “the processing unit may operate the alert device to create an audible, visual, and/or tactile alert and to operate the 
Regarding claim 32, Wilson et al. discloses a system including: 
an oral appliance case (100) including one or more locational sensors (occupancy sensor 32) configured to sense a location of an oral appliance (200) to be stored in the oral appliance case (100) and to provide a signal indicating the location ([0033] – “a case 100 may comprise an occupancy sensor 32 (FIG. 8) which may include a sensor receiver 34 and/or a sensor emitter 33 which are configured to detect a dental appliance 200”, if the sensor 32 senses if the oral appliance 200 is in the oral appliance case 100, the sensor is indicating the location of the oral appliance 200, that in this situation is inside the oral appliance case 100); and 
an extra-oral compliance indicator system electronically coupled to the oral appliance case (100), the extra-oral compliance indicator system comprising: 
one or more processors (see Fig. 5, 9 [0043] – “a processing unit 21 may comprise a small computer on a single integrated circuit typically used for embedded applications and preferably comprising a processor core”); and 
-7 of 13-memory coupled to the one or more processors, the memory including computer- program instructions that, when executed by the one or more processors, cause the extra-oral compliance indicator system to execute a method (see Fig. 5, 9, and [0043] – “a processing unit 21 may comprise a small computer on a single integrated circuit typically used for embedded applications and preferably comprising a processor core, memory, and programmable input/output peripherals”, “A processing unit 21 may be used to 
receiving the signal ([0043] – “A processing unit 21 may be used to receive input from”); 
making a determination as to whether or not the oral appliance (200) is at a specified location using the signal (; and providing one or more indications as to whether or not the oral appliance is at the specified location based on the determination ([0044] – “The processing unit 21 may be configured to trigger one or more alerts or notifications which may be produced by a component of the case 100 in response to an electronic communication from a communications array 23, an occupancy sensor 32, a lid sensor 30, a power source 36, and/or a control input 31. An alert may include audible, tactile, and visual alerts. In some embodiments, a processing unit 21 may be configured to produce an audible alert by operating a sound device 35 to produce or create one or more audible sounds at one or more volume levels.  
Regarding claim 33, Wilson et al. discloses that the method further includes identifying the specified location ([0033] – “a case 100 may comprise an occupancy sensor 32 (FIG. 8) which may include a sensor receiver 34 and/or a sensor emitter 33 which are configured to detect a dental appliance 200”, if the sensor 32 senses if the oral appliance 200 is in the oral appliance case 100, the sensor is indicating the location of the oral appliance 200, that in this situation is inside the oral appliance case 100, and [0044] – “The processing unit 21 may be configured to trigger one or more alerts or notifications which may be produced by a component of the case 100 in response to an electronic communication from a communications array 23, an occupancy sensor 32”, 
Regarding claim 34, Wilson et al. discloses that the one or more locational sensors include one or more Bluetooth sensors. (See [0050] – “communications array 23 may communicate the input directly to external access client 300A, 300B, devices through Bluetooth…”)
Regarding claim 35, Wilson et al. discloses that the extra-oral compliance indicator system includes a mobile phone, a tablet, a laptop, a desktop computer, or some combination thereof. ([0042] – “communications array 23 may comprise a Bluetooth receiver and transmitter and which enables wireless communication to a network or an external access client device (FIG. 10) such as cell phones, smart phones 300A, tablet computers, laptop computers 300B, wearable computers such as watches, Google Glasses, etc. and the like.”)
Regarding claim 36, Wilson et al. discloses that the oral appliance includes a retainer.  (See [0003] – “Dental appliances are used for a variety of purposes and may include retainers, dentures, partial dentures, active aligners, protraction headgear, spring aligners, and the like.”)
Regarding claim 37, Wilson et al. discloses that the specified location is within the oral appliance case (100). (See [0033] – “a case 100 may comprise an occupancy sensor 32 (FIG. 8) which may include a sensor receiver 34 and/or a sensor emitter 33 which are configured to detect a dental appliance 200”, if the sensor 32 senses if the oral appliance is in the oral appliance case, the sensor is indicating the location of the oral appliance, that in this situation is inside the oral appliance case 100.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 20160100924 A1) as applied to claim 1 or 16 above, and further in view of Barrett et al. (WO 9712299 A1).
Regarding claim 4, Wilson et al. discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Wilson discloses that the cavity 13 of the case 100 is configured to define a volume, which is suitable for receiving a dental appliance 200, e.g. a retainer, mouth guard, or the like.  
However Wilson et al. does not disclose that the magnetic sensor includes a Hall effect sensor incorporated in an extra-oral cavity of a patient associated with the oral appliance.
 Regarding claim 19, Wilson et al. discloses the claimed invention substantially as claimed, as set forth above for claim 18.  
However Wilson et al. does not disclose that the magnetic sensor includes a Hall effect sensor incorporated in an extra-oral cavity of a patient associated with the oral appliance.

    PNG
    media_image4.png
    321
    489
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    152
    555
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    169
    555
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    337
    492
    media_image7.png
    Greyscale

With respect to claims 4 and 19, Barrett et al. teaches an orthodontic facebow (26) including two mechanism (22) which are interconnected through the neck strap (28) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oral appliance of Wilson, with the facebow with the mechanism of Barrett, in order to provide a quantitative measurement of the spring tension applied over time in the mouth of the patient (see page 5, lines 21-22). 
 Regarding claim 14, Wilson et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1.  However Wilson et al. does not disclose further including displaying the one or more compliance indicators on a digital display.  
Regarding claim 26
Barrett et al. teaches the use of visual display (14) (LCD display) to indicate the recorded cumulative record of compliance (see page 5, lines 14-15; line 35 through page 6, line 1; page 7, lines 18-21; and page 11, lines 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dental/oral device of Wilson, with the digital display of Barret, in order to show the data of the dental appliance use in order to motive the user to keep using the dental appliance. 
Allowable Subject Matter
Claims 7, 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8 October 2020 have been fully considered but they are not persuasive.
Applicant argues that Wilson does not teach that the extra-oral sensor is configured to be outside of the oral cavity and that sensor detect a compliance component of the oral appliance. 
The Office disagrees, the claim language indicates a sensor located outside of the oral cavity and that sensor detects some kind of compliance component of the oral appliance. Wilson’s discloses a sensor located in a oral appliance case that senses the presence of the oral appliance or not, and uses other sensors in the oral appliance case to determine if the oral appliance has been used at the time expected to be used. The sensor used in the oral appliance case uses physical propertied of the oral appliance to 
Applicant argues that Wilson does not disclose detecting a compliance component of an oral compliance by the use of the sensor. However, the Wilson’s includes an oral compliance system, see rejection above, that with the use of a processor, memory, and executing a program determines if the oral appliance is in the oral appliance case, or it is in use/not present in the oral appliance case, at certain time of the day, and sending an alarm indicating if it is in compliance or not, that in this case is if the user is using the oral appliance when he/she is supposed to use it.
Therefore, for at least the reasons given above it is understood that the use of Wilson’s is proper by including the claimed limitations as described in the claims.
Regarding claims 4, 14, 19 and 26, applicant argues that Barrett (Ramsay) cannot be used with Wilson because it relates to an orthodontic headgear, and not for detecting a compliance component of an oral appliance using an extra-oral sensor. 
The Office used Barrett to teach that the oral appliance described by Wilson can include a magnetic sensor, e.g. a Hall Effect sensor, in order to provide a quantitative measurement of the tension force applied with a spring towards the patient’s mouth. The rejection was mentioned that the Wilson did not include a magnetic sensor incorporated in an extra-oral cavity associated with the oral appliance. Due Wilson discloses that the case can be used for other orthodontic appliances, it is understood that the use of the Barrett’s orthodontic facebow with an extra-oral cavity that includes a Hall Effect sensor .
Applicant’s arguments, see page 4, filed 8 October 2020, with respect to claims 7 and 22 have been fully considered and are persuasive.  The rejection of claims 7 and 22 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772